Dear Mayor Lindsey:
This office is in receipt of your opinion request in which you ask the following:
      1. Can employed police officers obtain private pay security positions wearing official uniforms, using police equipment and city vehicles?
      2. Does the same law include the Chief of Police?
Enclosed please find Attorney General Opinion 97-80 which concludes that a law enforcement agency may, within its' discretion, allow its police officers to incorporate and contract for private security work during those officers off duty hours. In addition, the officers may be allowed to use their police issued equipment. The agency may face liability for the officers actions which are police/employment related as the officers are clothed with the apparent power and authority of that agency. Please see the attached opinion for details. Regarding the inclusion of the Chief of Police, there appears to be no law or provision which would make the conclusion different for the Chief of Police. Thus, the conclusion of Opinion 97-80 does apply to a Chief of Police.
We hope the foregoing sufficiently addresses your concerns. If our office may be of further assistance, please do not hesitate to contact us.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       By: J. RICHARD WILLIAMS
Assistant Attorney General
RPI/JRW:crt Enclosures